 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   R&M AVIATION, INC. dba AEROCARE                 No. 2:19-cv-01917-KJM-EFB
     MEDICAL TRANSPORT SYSTEM,
12
                       Plaintiff,
13                                                   ORDER GRANTING JOINT MOTION AND
            v.                                       STIPULATION TO REMAND
14
     BLUE CROSS OF CALIFORNIA dba
15   ANTHEM BLUE CROSS; ANTHEM
     BLUE CROSS LIFE AND HEALTH
16   INSURANCE COMPANY; DOES 1 to
     100,
17
                       Defendant.
18

19

20          The Court, having reviewed the Parties’ Joint Motion and Stipulation to Remand (the

21   “Motion”), being duly advised and upon good cause shown, hereby GRANTS the Motion, and

22   hereby ORDERS that the above-captioned case be REMANDED to the Superior Court of the

23   State of California for the County of Sacramento.

24          The Clerk shall remand this action to the Superior Court of California, Sacramento.

25          IT IS SO ORDERED

26   DATED: November 12, 2019.

27
                                                         UNITED STATES DISTRICT JUDGE
28
                                                    1
